internal_revenue_service number release date index number ---------------------- ------------------- ------------------------------------------------------- ----------------------- ---------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b04 plr-128319-15 date date legend taxpayer -------------------------------------------------------------- --------------------------------------------- b --- dear ------------- this is in reply to taxpayer’s request for a private_letter_ruling that in determining the calculated interest under sec_453 of the internal_revenue_code for an installment_obligation the taxpayer will use an applicable_federal_rate afr determined separately for each payment due under the installment_obligation rather than a single afr based on the term of the obligation facts taxpayer develops markets sells and manages timeshares and related products taxpayer generates most of its revenues from four primary sources including selling timeshare interests and financing consumer purchases of timeshare interests taxpayer sells timeshare interests for a fixed purchase_price that is either paid in full at closing or financed with a loan provided by taxpayer financing typically involves a loan with a period of b years with payments due on a monthly basis taxpayer recognizes income associated with its financed timeshare sales using the installment_method under sec_453 in accordance with sec_453 taxpayer increases its federal_income_tax liability each year a payment is received on the plr-128319-15 installment_obligation other than the year_of_sale by an amount of calculated interest the amount of the calculated interest is determined based on the amount of tax due for the year that is attributable to the payments on the installment_obligation received during the year from the date of sale to the date of each payment received by using the applicable_federal_rate afr under sec_1274 in effect at the time of the sale taxpayer requests a ruling that in computing interest under sec_453 taxpayer will use an afr determined separately for each payment due under the installment_obligation based on the time period between the date of sale and the date of each payment law and analysis sec_453 of the internal_revenue_code provides that except as otherwise provided in this section income from an installment_sale shall be taken into account for purposes of this title under the installment_method sec_453 defines the term installment_sale to mean a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 states that dealer dispositions do not qualify as installment_sales dealer dispositions of real_property are defined in sec_453 as any disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer’s trade_or_business sec_453 which provides an exception to this rule specific to timeshares excludes sales of timeshares from the definition of dealer dispositions if the taxpayer elects to apply sec_453 timeshare sales include the sale of a timeshare right to use or a timeshare ownership_interest in residential_real_property for not more than weeks per year sec_453 requires that a taxpayer increase its tax_liability for a year in which an installment_payment is received by an amount of interest sec_453 provides that the amount of interest referred to in subparagraph a for any taxable_year shall be determined - i on the amount of the tax for such taxable_year which is attributable to the payments received during such taxable_year on installment_obligations to which this subsection applies ii for the period beginning on the date of sale and ending on the date such payment is received and iii by using the applicable_federal_rate under sec_1274 without regard to subsection d thereof in effect at the time of the sale compounded semiannually sec_1274 provides that for purposes of sec_1274 the applicable_federal_rate afr in the case of a debt_instrument with a term not over years is the federal plr-128319-15 short-term rate the afr in the case of a debt_instrument with a term over years but not over years is the federal_mid-term_rate and the afr in the case of a debt_instrument with a term over years is the federal_long-term_rate sec_1_1274-4 of the income_tax regulations provides that except as otherwise provided in sec_1_1274-4 the afr for a debt_instrument is based on the term of the instrument ie short-term mid-term or long-term sec_1_1274-4 provides that if a debt_instrument is an installment_obligation as defined in sec_1_1273-1 the term of the instrument is the instrument's weighted_average_maturity as defined in sec_1_1273-1 sec_1_1273-1 states that an installment_obligation is a debt_instrument that provides for the payment of any amount other than qualified_stated_interest before maturity for example an installment_obligation is a debt_instrument that provides for one or more partial principal payments sec_1_1273-1 states that the weighted_average_maturity of a debt_instrument is the sum of the following amounts determined for each payment under the instrument other than a payment of qualified_stated_interest i the number of complete years from the issue_date until the payment is made multiplied by ii a fraction the numerator of which is the amount of the payment and the denominator of which is the debt instrument's stated_redemption_price_at_maturity in determining the afr to be used under sec_453 to determine the amount of calculated interest for any taxable_year the seller must first determine the term of the installment_obligation between the buyer and the seller here the obligation between the buyer and seller is an installment_obligation under sec_1_1273-1 because the obligation provides for partial principal payments before maturity as a result the weighted_average_maturity of such obligation must be determined under sec_1 e the afr to be used under sec_453 to calculate the amount of interest for any taxable_year is determined under sec_1274 by treating such weighted_average_maturity as the term of the installment_obligation conclusion based strictly on the information submitted and representations made we conclude that the afr to be used under sec_453 to calculate the amount of interest for a taxable_year is determined under sec_1274 by treating such weighted_average_maturity as the term of the installment_obligation this letter_ruling is directed only to the taxpayer requesting it and does not express or imply an opinion on the federal tax consequences of any aspect of this transaction other than that expressed in the preceding sentence sec_6110 provides that this letter_ruling may not be used or cited as precedent plr-128319-15 the rulings contained in this letter are based upon information and representations that taxpayer submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter taxpayer must attach to any income_tax return to which it is relevant a copy of this letter or if it files its returns electronically include a statement providing the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting
